DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-12, 15-20, 23-28, 31-35, 38-42, 45-48, 51-54, and 60-79 have been presented for examination.
Claims 6-7, 13-14, 21-22, 29-30, 36-37, 43-44, 49-50 and 55-59 have been canceled
Claims 1-5, 8-12, 15-20, 23-28, 31-35, 38-42, 45-48, and 51-54 are rejected.
Claims 60-79 are withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 
Response to Arguments
Applicant's arguments/amendments filed 01/03/2022 have been fully considered but they are not persuasive. Regarding the rejection of claims 1-5, 8-12, 15-20, 23-28, 31-35, 38-42, 45-48, and 51-54 under 35 U.S.C. 101, Applicant argues on pg. 21 last paragraph that the limitation of “controlling … a scanner to modify a pattern pitch to produce one or more metrology targets” is akin to the patent eligible "[ process]" for molding raw, uncured synthetic rubber into a cured 
Applicant further argues on pg. 22 paragraph 2, that the newly amended limitation of “perform, with an overlay metrology tool, one or more overlay metrology measurements of the one or more metrology targets having the best metrology target design” does not amount to mere ‘extra solution activity” and does integrate the activity into a practical application. Examiner respectfully disagrees and asserts that this limitation is viewed as insignificant extra-solution activity of insignificant application of the abstract idea. This limitation does not impose meaningful limits on the claim such that it is not nominally or tangentially related to the invention (see MPEP 2106.05(g)).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-12, 15-20, 23-28, 31-35, 38-42, 45-48, and 51-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites calculating, with at least one processor, a Zernike sensitivity of pattern placement errors (PPEs) of at least one device design and of a plurality of metrology target designs; and selecting, with at least one processor, a best metrology target design according to a value of a cost function derived from the calculated Zernike sensitivities, the cost function quantifying a similarity of the Zernike sensitivity between the at least one device design and the plurality of metrology target designs. 
The limitation of calculating a Zernike sensitivity of pattern placement errors, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “with at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “with at least one processor” language, “calculating” in the context of this claim encompasses the user manually calculating the Zernike sensitivities mentally or with the aid of pen and paper. Similarly, the limitation of selecting a best metrology target design, as drafted, is a process that, under its broadest reasonable interpretation, 
This judicial exception is not integrated into a practical application because the claim only recites additional elements “a processor” and “controlling, with at least one processor, a scanner to modify a pattern pitch to produce one or more metrology targets having the best metrology target design on a sample”. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.04(d)). The “controlling” step is viewed as insufficient extra solution activity by performing an insignificant application of the abstract idea (see MPEP 2106.04(d) and MPEP 2106.05(g)). This limitation is similar to the insignificant application of printing generated menus (Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55). The claim recites “controlling … a scanner to modify a pattern pitch to produce one or more metrology targets” however this akin to saying controlling a printer to modify a print head location to produce a menu, which is simply printing a menu using a generic printer. The claimed limitation does not describe how the abstract idea is used to control or modify a pattern pitch. In other words, the limitation is simply producing the previously selected best metrology target design and is viewed as insignificant extra-solution activity of insignificant application of an abstract idea. The additional element of “performing, with an overlay 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor to perform the calculating, selecting, and directing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The limitation of “controlling, with at least one processor, a scanner to modify a pattern pitch to produce one or more metrology targets having the best metrology target design on a sample” and “performing, with an overlay metrology tool, one or more overlay metrology measurements of the one or more metrology targets having the best metrology target design” are viewed as insufficient extra solution activity by performing an insignificant application of the abstract idea (see MPEP 2106.05(g)) as described above and therefore does not amount to significantly more than the abstract idea. The claim as a whole is not patent eligible.
Claims 2-5 further limit the abstract with an abstract idea and therefore are viewed as not being significantly more than the abstract idea.
Claims 8-12 recite similar limitations and are also directed to the abstract idea grouping of “Mental Processes.” These claims are rejected using the same rationale used in claims 1-5 above.
Claim 15 recites generating, with at least one processor, a plurality of Ni (Ni>50) Zernike coefficient values for each of a plurality of Zernike polynomials Zi, the values generated pseudo-randomly with respect to specified distributions over specified ranges, calculating, with at least one processor, PPEs for each of the Zernike polynomials, and calculating, with at least one processor, a respective PPE measure for the run; and deriving, with at least one processor, a distribution of the calculated respective PPE measures; correlating, with at least one processor, each of the derived target design candidate distributions with the at least one derived device design distribution to yield for each target design candidate a device correspondence measure; and selecting, with at least one processor, a best metrology target design according to the derived device correspondence measures. 
The limitation of generating a plurality of Zernike coefficient values, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “with at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “with at least one processor” language, “generating” in the context of this claim encompasses the user manually calculating the Zernike coefficients mentally or with the aid of pen and paper. Similarly, the limitation of calculating PPES for each of the Zernike polynomials, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “with at least one processor” language, 
This judicial exception is not integrated into a practical application because the claim only recites additional elements “a processor” and “controlling, with at least one processor, a scanner to modify a pattern pitch to produce one or more metrology targets having the best metrology target design on a sample”. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55). The claim recites “controlling … a scanner to modify a pattern pitch to produce one or more metrology targets” however this akin to saying controlling a printer to modify a print head location to produce a menu, which is simply printing a menu using a generic printer. The claimed limitation does not describe how the abstract idea is used to control or modify a pattern pitch. In other words, the limitation is simply producing the previously selected best metrology target design and is viewed as insignificant extra-solution activity of insignificant application of an abstract idea. The additional element of “performing, with an overlay metrology tool, one or more overlay metrology measurements of the one or more metrology targets having the best metrology target design” is viewed as insignificant extra-solution activity of insignificant application of the abstract idea. The limitation does not impose meaningful limits on the claim such that it is not nominally or tangentially related to the invention (See MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor to perform the calculating, selecting, and directing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The limitation of “controlling, with at least one processor, a scanner to 
Claims 16-20 further limit the abstract with an abstract idea and therefore are viewed as not being significantly more than the abstract idea.
Claims 23-28 recite similar limitations and are also directed to the abstract idea grouping of “Mental Processes.” These claims are rejected using the same rationale used in claims 15-20 above.
Claim 31 recites comparing, with at least one processor, a Zernike sensitivity of pattern placement errors (PPEs) between an initial target design and at least one device design, with respect to at least two directions, estimating, with at least one processor, a process window for the initial target design, and deriving, with at least one processor, an improved metrology target design from the initial target design by modifying the initial target design to increase a correspondence in the Zernike sensitivity and to increase the process window. 
The limitation of comparing a Zernike sensitivity of pattern placement errors, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “with at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “with at least one processor” language, “comparing” in the context of this claim encompasses the user manually calculating the Zernike 
This judicial exception is not integrated into a practical application because the claim only recites additional elements “a processor” and “controlling, with at least one processor, a scanner to modify a pattern pitch to produce one or more metrology targets having the improved metrology target design on a sample”. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “controlling” step is viewed as insufficient extra solution activity by performing an insignificant application of the abstract idea (see MPEP 2106.04(d) and MPEP 2106.05(g)). The claim recites “controlling … a scanner to modify a pattern pitch to produce one or more metrology targets” however this akin to saying controlling a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor to perform the calculating, selecting, and directing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The limitation of “controlling, with at least one processor, a scanner to modify a pattern pitch to produce one or more metrology targets having the improved metrology target design on a sample” and “performing, with an overlay metrology tool, one or more overlay metrology measurements of the one or more metrology targets having the best metrology target design” are viewed as insufficient extra solution activity by performing an insignificant application of the abstract idea (MPEP 2106.05(g)) similar to printing a generated menu Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55) as described above and therefore does not amount to significantly more than the abstract idea. The claim as a whole is not patent eligible.
Claims 32-35 further limit the abstract with an abstract idea and therefore are viewed as not being significantly more than the abstract idea.
	Claims 38-42 recite similar limitations and are also directed to the abstract idea grouping of “Mental Processes.” These claims are rejected using the same rationale used in claims 31-35 above.
Claim 45 recites simulating, with at least one processor, pupil plane positions of zeroth and first diffraction order signals of an initial target design and of the device design, and modifying, with at least one processor, at least one parameter of the initial target design to yield an improved target design, the modification carried out to provide a relation between the pupil plane positions of zeroth and first diffraction order signals in the improved target that corresponds to a relation thereof in the device design. 
The limitation of simulating pupil plane positions of zeroth and first diffraction order signals, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “with at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “with at least one processor” language, “simulating” in the context of this claim encompasses the user manually calculating the positions and signals mentally or with the aid of pen and paper. Similarly, the limitation of modifying at least one parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
This judicial exception is not integrated into a practical application because the claim only recites additional elements “a processor” and “controlling, with at least one processor, a scanner to modify a pattern pitch to produce one or more metrology targets having the improved metrology target design on a sample”. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “controlling” step is viewed as insufficient extra solution activity by performing an insignificant application of the abstract idea (see MPEP 2106.04(d) and MPEP 2106.05(g)) similar to printing a generated menu (Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55). The claim recites “controlling … a scanner to modify a pattern pitch to produce one or more metrology targets” however this akin to saying controlling a printer to modify a print head location to produce a menu, which is simply printing a menu using a generic printer. The claimed limitation does not describe how the abstract idea is used to control or modify a pattern pitch. In other words, the limitation is simply producing the previously selected best metrology target design and is viewed as insignificant extra-solution activity of insignificant application of an abstract idea. The additional element of “performing, with an overlay metrology tool, one or more overlay metrology measurements of the one or more 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor to perform the calculating, selecting, and directing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The limitation of “controlling, with at least one processor, a scanner to modify a pattern pitch to produce one or more metrology targets having the improved metrology target design on a sample” and “performing, with an overlay metrology tool, one or more overlay metrology measurements of the one or more metrology targets having the best metrology target design” are viewed as insufficient extra solution activity by performing an insignificant application of the abstract idea (see MPEP 2106.05(g)) as described above and therefore does not amount to significantly more than the abstract idea. The claim as a whole is not patent eligible.
Claims 46-48 further limit the abstract with an abstract idea and therefore are viewed as not being significantly more than the abstract idea.
	Claims 51-54 recite similar limitations and are also directed to the abstract idea grouping of “Mental Processes.” These claims are rejected using the same rationale used in claims 45-48 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150186581 teaches a method for determining a sensitivity of overlay error of a tetralogy target design represented by a Zernikie polynomial [0073] and ranking the target designs [0093] according to a cost function [0082].
WO 20160146355 teaches Zernike coefficients representing design variables and minimizing a cost function [0124]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        
 /BORIS GORNEY/ Supervisory Patent Examiner, Art Unit 2147